Title: To George Washington from Colonel James Livingston, 3 July 1780
From: Livingston, James
To: Washington, George



Sir
Smiths Clove [N.Y.] 3d July 80

Agreeable to your Excellency’s Orders I have sent a Detachment to Ring-Wood to guard the Stores there, under Command of Capt. Johnson of Clintons Brigade.

Lieut. Welp of my Regt was tried some time ago by a Genl Court Martial, shou’d be glad to know the Result thereof as soon as Convenient. My Major has been under an Arrest for some time and cou’d wish he might be brought to trial as soon as possible he is continually fomenting disorders in the Regt which makes my Situation very disagreeable—The Ungen[er]ous and unjust Attack lately made by him and two others of my Officers, tho’ not Officially, Upon my Conduct as a Gentleman and an Officer, makes it Necessary I shou’d request a Court Martial as soon as the Exigencies of Affairs will admit; Your Compliance will greatly oblige Yours with much Esteem

Jas Livingston

